238 F.2d 400
William L. CLAY et al., Plaintiffs-Appellants,v.DOMINION OF CANADA, Defendant.William L. CLAY, Jr., Plaintiff-Appellant,v.DOMINION OF CANADA, Defendant.Angelo R. SANTORA, Plaintiff-Appellant,v.HER MAJESTY, ELIZABETH, as of right QUEEN OF CANADA, and Canada, Defendants.Arthur SHAUGHNESSY and Anne Shaughnessy, Plaintiffs-Appellants,v.HER MAJESTY, ELIZABETH, QUEEN OF CANADA, and Canada, Defendants.
Nos. 139-142.
Docket 24208-24211.
United States Court of Appeals Second Circuit.
Argued December 7, 1956.
Decided December 7, 1956.

Appeals from the United States District Court for the Northern District of New York; Stephen W. Brennan, Judge.
John W. Guzzetta, Mount Vernon, N. Y. (William L. Clay, Rochester, N. Y., on the brief), for plaintiffs-appellants.
Inzer B. Wyatt, New York City (Sullivan & Cromwell, New York City, on the brief), for Arnold D. P. Heeney, Ambassador of Canada to United States, as amicus curiæ.
Before CLARK, Chief Judge, and FRANK and LUMBARD, Circuit Judges.
PER CURIAM.


1
Judgments affirmed in open court. 144 F.Supp. 746.